ACCEPTED
                                                                                 03-15-00113-CV
                                                                                         6038871
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            7/13/2015 2:00:56 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                        No. 03-15-00113-CV
__________________________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                        In the Court of Appeals          AUSTIN, TEXAS
                     For the Third Judicial District 7/13/2015 2:00:56 PM
                             Austin, Texas             JEFFREY D. KYLE
                                                             Clerk
__________________________________________________________________

                        EMC CORPORATION

                               Appellant,

                                   v.
    GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
      THE STATE OF TEXAS, AND KEN PAXTON, ATTORNEY
             GENERAL OF THE STATE OF TEXAS

                             Appellees.
__________________________________________________________________

      ON APPEAL FROM THE 353RD DISTRICT COURT, TRAVIS COUNTY, TEXAS
                TRIAL COURT CAUSE NO. D-1-GN-14-000851
__________________________________________________________________

  APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
            TIME TO FILE APPELLANT’S REPLY BRIEF
__________________________________________________________________

                                        RYAN LAW FIRM, LLP
                                        Doug Sigel
                                        Texas Bar No. 18347650
                                        100 Congress Avenue, Suite 950
                                        Austin, Texas 78701
                                        Telephone: (512) 459-6600
                                        Facsimile: (512) 459-6601

                                        Counsel for EMC Corporation
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, EMC Corporation

(“EMC”) files this First Unopposed Motion for Extension of Time to File

Appellant’s Reply Brief.

      The Appellant’s Reply Brief is currently due on July 28, 2015.

      Counsel for EMC requests a 30-day extension of time to file the Appellant’s

Reply Brief, making the brief due on August 27, 2015. This is the first request for

extension of time to file the Appellant’s Reply Brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      • The undersigned counsel is traveling on an overseas vacation from July 3,

2015 through July 25, 2015.

      • The undersigned counsel will be traveling out-of-state to attend and speak

at a conference for the Institute for Professionals in Taxation from July 26, 2015

through July 28, 2015.

      • The undersigned counsel is preparing responses to an extensive set of

discovery requests in the case styled Pitney Bowes, Inc. v. Commissioner of Revenue;

Case No. 8795-R; in the Minnesota Tax Court, due to be served on August 5, 2015.




                                                                               PAGE 2
      • The undersigned counsel is preparing a Reply Brief on the Merits in

Hallmark Marketing Company, LLC v. Glenn Hegar, Comptroller of Public

Accounts of the State of Texas, and Ken Paxton, Attorney General of the State of

Texas, Case No. 14-1075, in the Supreme Court of Texas, due to be filed on August

11, 2015.

      • The undersigned counsel is preparing a Motion for Summary Judgment in

the case styled Leviton Manufacturing Co., Inc. v. Glenn Hegar, Comptroller of

Public Accounts of the State of Texas, and Ken Paxton, Attorney General of The

State of Texas; Cause No. D-1-GN-15-001144; in the 53rd Judicial District Court of

Travis County, Texas, due to be filed on August 17, 2015.

      • The undersigned counsel is preparing a Brief on the Merits in the case styled

Southwest Royalties, Inc. v. Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of The State of Texas; Case No.

14-0743; in the Supreme Court of Texas, due to be filed on August 19, 2015.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

Given the other time commitments imposed on counsel, it will not be possible to

prepare the Appellant’s Brief by July 28, 2015. This request is not sought for delay

but so that justice may be done.




                                                                              PAGE 3
      The undersigned has conferred with Rance Craft, counsel for the Appellees,

and he has indicated that he does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

First Unopposed Motion for Extension of Time to File Appellant’s Reply Brief and

extend the deadline for filing the Appellant’s Reply Brief up to and including

August 27, 2015. Appellant requests all other relief to which it may be entitled.

                                       Respectfully submitted,


                                        /s/ Doug Sigel
                                       Doug Sigel
                                       Texas Bar No. 18347650
                                       Doug.Sigel@RyanLawLLP.com
                                       RYAN LAW FIRM, LLP
                                       100 Congress Avenue, Suite 950
                                       Austin, Texas 78701
                                       Telephone: (512) 459-6600
                                       Facsimile: (512) 459-6601

                                       Counsel for EMC Corporation




                                                                              PAGE 4
                      CERTIFICATE OF CONFERENCE

       Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, Rance Craft, on July 9, 2015, and Mr. Craft is not opposed
to this motion.

                                      /s/ Doug Sigel
                                      Doug Sigel



                         CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Appellant’s First Unopposed Motion for
Extension of Time to File Appellant’s Reply Brief was served on Appellees, through
counsel of record, Rance Craft, Office of the Attorney General, P.O. Box 12548 (MC
17-6), Austin, Texas 78711-2548, rance.craft@texasattorneygeneral.gov, by
electronic mail and electronic service on July 13, 2015.

                                      /s/ Doug Sigel
                                      Doug Sigel




                                                                             PAGE 5